306 So. 2d 298 (1975)
In re Ocie Lee MITCHELL
v.
STATE of Alabama.
Ex parte Ocie Lee Mitchell.
SC 1105.
Supreme Court of Alabama.
January 16, 1975.
Fred Blanton, Birmingham, for petitioner.
None for respondent.
BLOODWORTH, Justice.
Petition of Ocie Lee Mitchell for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Ex Parte: Mitchell (Re: Mitchell v. State), 54 Ala.App. 203, 306 So. 2d 296.
Writ denied.
COLEMAN, HARWOOD, MADDOX and McCALL, JJ., concur.